Citation Nr: 1437961	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for radiculopathy of the lower extremities.

3.  Entitlement to a rating in excess of 20 percent for degenerative changes and bulging annulus of the lumbar spine, prior to May 11, 2009, and a rating in excess of 40 percent from that date.

4.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the cervical spine with herniated nucleus pulposus.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to January 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  A September 2006 rating action denied service connection for PTSD.  An August 2008 rating decision granted service connection for disabilities of the cervical spine and lumbar spine, each rated 20 percent, effective September 1994.  A March 2010 rating decision denied the Veteran's claim for a TDIU rating, and a November 2010 rating decision denied service connection for radiculopathy of the lower extremities. An August 2011 rating action assigned a 40 percent rating for the Veteran's service-connected low back disability effective August 2010.  An October 2013 rating decision assigned the 40 percent rating effective May 11, 2009.  As the Veteran has not expressed satisfaction with that increase, the matter remains on appeal.  See AB v Brown, 6 Vet. App. 35 (1993).  

With respect to the Veteran's claim of service connection for PTSD, in Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, the Board has expanded the issue and will consider any diagnosed psychiatric disability the Veteran has.

The Board has sought and received translations of documents originally submitted in Spanish.  Regarding requests for a hearing, the Board notes that the procedural history of this appeal is complex with the Veteran submitting various documents related to various appeals.  Considering the most recent responses, the Board finds that there is no pending desire to have a hearing.  In this regard, at one point the Veteran desired a hearing (although it is unclear from the record as to which issue or issues this request pertained to), but, again, reviewing subsequent documents the Board is satisfied that the Veteran does not currently request a hearing as to any of the issues currently in appellate status.  

Regarding representation, the issue was previously clarified during a prior appeal to the Board and the Board recognized Puerto Rico Public Advocate for Veterans Affairs as the Veteran's representative thereafter.  There is no indication that the Veteran has sought to change the representation since the AOJ last clarified this issue and the Board recognized this organization as the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection an acquired psychiatric disability, to include PTSD, and radiculopathy of the lower extremities, an increased rating for degenerative changes of the lumbar spine and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

The Veteran's cervical spine disability is manifested by forward flexion to at least 20 degrees; the limitation of motion is not more than moderate, including due to pain.


CONCLUSION OF LAW

A rating in excess of 20 percent for degenerative changes C 5-6 with central herniated nucleus pulposus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5292 (as in effect prior to September 26, 2003), 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal pertaining to the rating for a cervical spine disability is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating. 

The Veteran was advised of VA's duties to notify and assist in the development of this claim.  Letters dated in March 2010 and June 2011 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Any notice timing error was cured by subsequent readjudication.

The Veteran's private and VA treatment records have been secured, and he has been afforded examinations to determine severity of his service-connected cervical spine disability.  The Board finds that the record, as it stands, includes competent evidence that is adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Specifically, the evidence of record, to include the VA examination reports of record, provide adequate medical findings upon which to evaluate the appropriate rating to assign under the relevant Schedule criteria.  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a June 2002 statement, a private physician related the Veteran had been under medical treatment (physical therapy) for chronic cervical pain.  

A private physician noted in July 2002 that the Veteran reported neck pain.  On examination, he had marked cervical spasms and limitation of motion.  Neck extension was decreased by 10 degrees.  

VA outpatient treatment records show the Veteran was seen in July 1998 and reported chronic neck pain.  He said the pain was localized in the neck and shoulders.  An examination showed full range of motion of the neck.  A sensory examination was intact to pinprick and light touch.  In May 2002, he complained of persistent neck and nuchal pain that increased with position changes.  There was full range of motion of the neck and pain on palpation over the nuchal area.  The assessments were cervical degenerative joint disease and degenerative disc disease, symptomatic.  There was no evidence on physical examination of acute radiculopathy.  The Veteran was seen in July 2003 for persistent back pain, from the neck to the lower back.  Examination showed range of motion was limited.  When he was seen in May 2005, there was tenderness at the cervicodorsal muscles with scattered trigger points.  

A private physician stated in June 2006 that the Veteran continued to experience neck pain.  An examination showed tenderness and spasms in the cervical area with limitation of motion.  

On VA examination of the spine in August 2008, the Veteran stated he had limited motion in the neck.  An examination showed spasm, atrophy, guarding, pain with motion, tenderness and weakness.  Elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors and finger abduction were all 4/5 bilaterally.  A sensory examination was normal in the upper extremities.  Reflexes were normal.  Forward flexion of the cervical spine was to 20 degrees; extension was to 20 degrees; lateral flexion was to 20 degrees, bilaterally; and rotation was to 80 degrees, bilaterally.  There was pain on motion and additional limitation of motion on repetitive use.  The diagnoses were cervical discogenic disease with C5-6 central herniated nucleus pulposus; degenerative spine disease at the cervical area; cervical central and lateral spinal canal stenosis.

On VA examination of the spine in February 2010, the Veteran stated his condition had progressed.  He denied incapacitating episodes of spine disease.  An examination showed spasm, guarding, pain with motion and tenderness of the cervical spine.  There was no atrophy or weakness.  A motor examination was 4/5 at the elbows, wrists, fingers and thumbs.  There was no muscle atrophy.  A sensory examination was normal in the upper extremities.  Reflexes were normal at the biceps, triceps and brachioradialis.  Forward flexion of the cervical spine was from 0-20 degrees; extension was from 0-20 degrees; lateral flexion was from 0-20 degrees, bilaterally; and rotation was 0-50 on the left and 0 to 55 on the right.  There was objective evidence of pain on motion, but no additional limitations following three repetitions.  The diagnoses were cervical discogenic disease with C5-6 central herniated nucleus pulposus; degenerative spine disease at the cervical area; and cervical central and lateral spinal canal stenosis.  

On VA spine examination in August 2010, the Veteran stated he had severe flare-ups of his cervical spine condition every day.  An examination showed spasm, guarding, pain with motion and tenderness of the cervical spine.  Forward flexion was to 20 degrees; extension was to 20 degrees; lateral flexion was to 20 degrees, bilaterally; and rotation was to 50 degrees, bilaterally.  There was objective evidence of pain with motion and following repetitive motion, but no additional limitations following three repetitions of motion.  Reflexes were 2+ at the biceps, triceps and brachioradialis, bilaterally.  Sensory examination was normal in the upper extremities.  A motor examination was 4/5 at the elbows, wrists, fingers and thumbs.  The diagnoses were cervical discogenic disease with C5-6 central herniated nucleus pulposus; degenerative spine disease at the cervical area; and cervical central and lateral spinal canal stenosis.  

The Veteran was seen in a VA outpatient treatment clinic in March 2011 and reported recurrent neck pain.  An examination showed that range of motion was intact.  

On VA examination of the spine in May 2013, the diagnoses were cervical spine spondylosis, disc herniation C5-6 and canal stenosis.  An examination showed that forward flexion of the cervical spine was to 30 degrees; extension was to 30 degrees; lateral flexion was to 30 degrees, bilaterally; and rotation was to 60 degrees, bilaterally.  There was pain on motion, but no additional limitation of motion following repetitive use testing.  Tenderness or pain to palpation was reported, but there was no guarding or muscle spasms.  Elbow flexion and extension, wrist flexion and extension, finger flexion and finger abduction were all 4/5 bilaterally.  No muscle atrophy was present.  Reflexes were 2+ in the biceps, triceps and brachioradialis, bilaterally.  Sensation was normal.  The Veteran did not have intervertebral disc syndrome.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, during the course of this appeal, specifically, on September 23, 2002 and September 26, 2003, new regulations for the evaluation of service-connected disabilities of the spine became effective.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old version of the regulations, a 60 percent evaluation may be assigned for intervertebral disc syndrome which is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Where severe, with recurring attacks with intermittent relief, a 40 percent evaluation is assignable.  When moderate, with recurring attacks, a 20 percent evaluation may be assigned.  Diagnostic Code 5293 (as in effect prior to September 23, 2002).

Under the interim revised criteria for intervertebral disc syndrome which became effective September 23, 2002, a 20 percent evaluation was indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation required incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  Those criteria remained in effect with the revision effective September 26, 2003, except the Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  For the purpose of evaluations under the revised criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

Pursuant to the interim revised rating criteria, intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (effective September 23, 2002) and 5243 (effective September 26, 2003).

A 30 percent evaluation may be assigned for severe limitation of motion of the cervical spine; when moderate, a 20 percent rating is assigned.  38 C.F.R. § 4.72, Code 5290 (as in effect prior to September 26, 2003).  

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The Veteran's original claim of service connection for a back disability was denied by the RO in an October 1978 rating decision.  He sought to reopen the claim in September 1994.  After much development, service connection for a cervical spine disability was ultimately granted in August 2008, effective September 1994.  Since the Veteran disagreed with the evaluation that was assigned, the issue of an increased rating stems from the inception of the award, that is, September 1994.  The Board will consider all criteria for rating disabilities of the cervical spine that have been effect during the Veteran's claim.

The evidence addressing the severity of the disability of the cervical spine is rather sparse prior to 2008.  VA outpatient treatment records show he had full range of motion of the neck in July 1998, and there was no indication of any neurological impairment.  While he did have pain on palpation in May 2002, he did not have any limitation of motion of the cervical spine.  It was reported at that time that the examination did not show radiculopathy.  The initial indication the Veteran did not have full range of motion of the neck was in a July 2002 report from a private physician.  While the examiner stated the Veteran had marked limitation of motion, the only clinical finding that was reported showed that extension was reduced by only 10 degrees.  This report also indicated the Veteran had spasms of the cervical spine.  When the veteran was seen in a VA outpatient treatment clinic in July 2003, although his motion was limited, the report did not specify the range of motion.  

The record shows that a complete range of motion study of the cervical spine was not accomplished until the August 2008 VA examination of the spine.  The results showed that forward flexion was to 30 degrees, and the combined range of motion of the cervical spine was 240 degrees.  These findings are consistent with the 20 percent rating.  While the three subsequent VA examinations show greater limitation of motion, they still do not support a higher rating.  The examinations do not establish the Veteran had more than moderate limitation of motion.  That is, considering the former rating criteria in light of the entirety of the evidence of record, in the Board's role of evaluating the severity of the demonstrated disability as it relates to this rating criteria, the Board finds that such disability warrants at most a moderate finding of limitation of motion.

The Board acknowledges the Veteran had spasms and guarding on the August 2008, February 2010 and August 2010 VA examinations; such findings are insufficient to warrant a higher rating.  Notably, the May 2013 VA examination indicated the Veteran did not have intervertebral disc syndrome of the cervical spine.

Considering all the competent evidence of record, as summarized above, a rating based on incapacitating episodes is not warranted, as the Veteran does not have IVDS, and as importantly, the evidence does not indicate that the Veteran has been prescribed best rest by a physician for relevant disability.  Further, the evidence does not indicate that the Veteran has any objective neurological disabilities related to the service-connected cervical spine disability.

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for his service-connected cervical spine disability.  Accordingly, the Board concludes, therefore, that the preponderance of the evidence is against a rating in excess of 20 percent for degenerative changes with herniated nucleus pulposus of the cervical spine.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left ankle disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examinations establish the Veteran has pain on motion of his cervical spine, but the pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the cervical spine disability are encompassed by the schedular criteria for the 20 percent ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

A rating in excess of 20 percent for degenerative changes with herniated nucleus pulposus of the cervical spine is denied.


REMAND

The evidence of record is insufficient to adjudicate the remaining claims.  With respect to the claim of service connection for an acquired psychiatric disability, to include PTSD, the Board notes that VA psychiatric examinations in May 2008 and February 2014 (which was undertaken to evaluate the Veteran's competency) concluded the Veteran did not have PTSD.  Neither examination addressed the fact that two private physicians (Dr. Lugo and Dr. Velez) have diagnosed PTSD.  In Dr. Lugo's August 2007 report, it was indicated the Veteran had sought psychiatric treatment at the Damas Hospital VA clinic in 1970.  Although some records from this facility have been associated with the record, it is not clear whether records since 1970 had been requested.  As noted above, the Veteran was awarded the Combat Infantryman Badge, and the Board concedes the stressor.

There is conflicting information in the record as to whether the Veteran has radiculopathy of the lower extremities.  A May 1978 electromyogram was compatible with L5-S1 left radiculopathy.  Similarly, L5-S1 radiculopathy was diagnosed following a VA examination of the spine in January 2003.  It was reported on the August 2010 VA examination that an electromyogram of the left lower extremity showed no evidence of lumbosacral radiculopathy.  In addition, the May 2013 VA examination report noted the Veteran did not have any signs of radiculopathy.  The Board believes additional development is necessary to resolve this discrepancy.

The VA examinations of the spine have shown abnormal motor findings in the lower extremities.  Such findings may be associated with the service-connected degenerative changes and bulging annulus of the lumbar spine.

Service connection has been established for degenerative changes and bulging annulus of the lumbar spine, rated 20 percent prior to May 11, 2009, and 40 percent from that date; and for degenerative changes C5-6 with central herniated nucleus pulposus, rated 20 percent.  The combined schedular rating was 40 percent prior to May 11, 2009, and 50 percent from that date (neither of which satisfies the schedular rating requirements for TDIU).  

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that issue must be deferred, pending resolution of the other claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for a psychiatric disability and radiculopathy of the lower extremities since his discharge from service, and for a low back disability since 2012, and to submit authorizations for VA to secure records of all such evaluations and treatment from any (and all) private providers.  The Veteran should be requested to provide information concerning treatment since 1970 at the Damas clinic.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for a VA psychiatric examination to determine whether the Veteran has an acquired psychiatric disability, to include PTSD, that is related to service.  The consulting examiner should state whether the Veteran has PTSD.  The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (a 50% or greater probability) that any such psychiatric disability is related to service.  The opinion should address the fact that Dr. Lugo has diagnosed PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must include the rationale for all opinions, citing to supporting factual data/medical literature.

3.  After the development ordered above is completed, the AOJ should arrange for VA orthopedic and neurologic examinations to determine whether the Veteran has radiculopathy of either lower extremity, and the severity of his service-connected low back disability.  The neurology examiner should specifically state if the Veteran has radiculopathy, and whether it is at least as likely as not (a 50% or greater probability) associated with his degenerative changes and annulus bulging of the lumbar spine.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  The orthopedic examination report should include a range of motion study of the lumbar spine, both active and passive.  The examiner must note any additional functional limitations due to factors such as pain, use, etc.

4.  The AOJ should then review the record and readjudicate the claims of service connection for an acquired psychiatric disability, to include PTSD, and radiculopathy of the lower extremities; the claim of an increased rating for degenerative changes and annulus bulging of the lumbar spine; and the claim for a TDIU rating (in light of the determinations on the other issues remanded, and following any further development indicated).  If any of these claims remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.





							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


